DETAILED ACTION
 	In Reply filed on 12/20/2021, claims 12-22 are pending. Claim 13 is currently amended. Claims 1-11 are previously canceled, and no claim is newly added. Claims 12-22 are considered in the Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Of note that the Examiner stated that claim 12 (in particular, the terms “means for assembling” and “assembly means”) would NOT be interpreted under 35 USC 112(f) in the prior Office Action (see page 4, the OA mailed 09/20/2021), contrary to the Applicant’s misunderstanding (page 1 of Remarks filed on12/20/2021). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth F. Holowacz on 02/02/2022.


Claim 16. (Currently Amended) The assembly according to claim 13, wherein the slot is inclined by an angle a relative to [[the]] an axis X, the axis X being perpendicular to a main secondary lateral face of the first sipe blade, wherein the main secondary lateral face corresponds to an upper face or an edge face of the first sipe blade and extends along the length of the first sipe blade.  

Claim 18. (Currently Amended) The assembly according to claim 13, wherein a main axis of the slot through the thickness of the first sipe blade is inclined relative to the axis Y.  

Claim 22. (Currently Amended) The assembly according to claim 12, wherein the slot is remote from one of the edges of the first sipe blade by a distance [[d, dl]] of between 0.5 and 4 mm.   
(END)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, claim 12, recites, among other limitations, the limitation “means for assembling the first sipe blade with the second sipe blade, wherein the assembly means comprise at least one slot in the thickness of the first sipe blade, the first sipe blade having no additional thickness at the slot, and a protuberance in a 
Massis (US 2019/0389164; equivalent to WO 2018/158519 filed as PCT/FR2018/050360 on 15 Feb 2018) teaches all the claimed limitations (see pages 6-7 of the Office Action mailed on 09/20/2021), but Massis is not prior art because the exception under 35 USC 102(b)(2)(C) applies. 
Han (CN 104389869 A) teaches a connecting assembly, in particular to a tenon-and-mortise connecting plate for packaging, which can be disassembled and assembled smoothly with improved assembly efficiency and reduced transportation cost (¶ [0002]; ¶ [0007]). Although the tenon plate 1 and mortise plate 2 are assembled in a similar way as recited in claim 12 (FIGUREs 1, 2), Han is not in the same field of endeavor as the claimed invention and is not qualified as analogous art (see MPEP 2141.01(a) I.). 
Therefore, Massis and/or Han does not teach all the claimed limitation, and thus, claim 12 is allowed. Claims 13-22 are allowed as being dependent from claim 12. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEITH S SHAFI/Primary Examiner, Art Unit 1744